Exhibit 10.16



FIRST AMENDMENT TO THE

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

RETIREMENT SAVINGS PLAN



            WHEREAS, Harman International Industries, Incorporated (the
"Employer") maintains the Harman International Industries, Incorporated
Retirement Savings Plan, as amended and restated (the "Plan") and may amend the
Plan pursuant to Section 9.1 of Plan;



            WHEREAS, the Plan desires to be in compliance with the provisions of
the Community Renewal Tax Relief Act of 2000;



            WHEREAS, the Plan desires to continue to be in compliance with
Internal Revenue Service ("IRS") regulations and such other IRS guidance legally
binding on the Plan;



            WHEREAS, the Plan desires to update the definition of "Participating
Employer" to include new affiliates and to exclude merged or disposed
affiliates; and



            WHEREAS, the Board of Directors of the Employer has resolved that
the Plan shall be amended to reflect these intentions.



            NOW, THEREFORE, the Plan is hereby amended, effective January 1,
2001, to read as follows:



            1.         Section 1.1(i) of the Plan is hereby amended to read as
follows:



            (i)         "Compensation" shall mean, subject to the limitations
herein, any remuneration for services rendered to a Participating Employer paid
or payable to the Participant during a Plan Year which is required to be
reported as wages on the Participant's Form W-2.  Compensation shall also
include any remuneration which is not currently includible in the Participant's
gross income by reason of the application of Sections 125, 402(e)(3),
402(h)(1)(B), 403(b) and, effective January 1, 2001 132(f)(4) of the Code. 
However, Compensation shall not include:



                        (i)         Reimbursements or other expense allowances,
fringe benefits (cash and noncash), moving expenses, deferred compensation, and
welfare benefits, including severance benefits other than payments to a
terminating Employee in lieu of notice;



                        (ii)        Any contributions made by the Employer for
or on account of the Employees under this Plan, except for Tax-Deferred
Contributions, or under any other employee benefit plan other than any
specifically excepted herein;



                        (iii)       Except for purposes of Sections 1.1(w), 4.4
and 4.5, any compensation paid or payable by reason of services performed prior
to the date the Employee becomes a Participant;



                        (iv)       Any compensation paid or payable by reason of
services performed after the date the Employee ceases to be a Participant; and





                        (v)        Any amounts in excess of the annual dollar
limit for such Plan Year.  For any Plan Year, the annual dollar limit is
$170,000 (in 2000, as adjusted for the cost of living in accordance with Code
Section 401(a)(17)(B)).



            Notwithstanding the above provisions to the contrary, Compensation
earned but not paid in a Plan Year may include amounts earned but not paid in a
Plan Year because of the timing of pay periods and pay days if such amounts are
paid during the first few weeks of the following Plan Year, the amounts are
included on a uniform and consistent basis with respect to all similarly
situated Employees, and no Compensation is included in more than one Limitation
Year.



            The "family aggregation" rules as applicable to the determination of
Compensation under applicable regulations are deleted effective June 27, 1997.



            2.         Section 1.1(cc) of the Plan is hereby amended effective
June 30, 2001 to read as follows:



            (cc)      "Participating Employer" shall mean the Employer and each
Affiliated Employer and any such other business entity which, by resolution of
its Board of Directors and with the written approval of the Employer, elects to
participate in the Plan.  As of June 30, 2001, the Employer and the following
Affiliated Employers were Participating Employers:



Audax of America, Inc.                                     Harman Wisconsin,
Inc.

Becker of North America, Inc.                          Infinity Systems, Inc.

Crown Audio, Inc.                                                        JBL
Incorporated

Harman/Becker Automotive Systems                            Lexicon,
Incorporated

Harman/Becker Automotive Systems - KY                   Madrigal Audio
Laboratories, Inc.

Harman Enterprises, Inc.                                               Studer
USA, Inc.

Harman Music Group, Incorporated

Harman Pro North America, Inc.         



For all purposes under the Plan each of the following divisions shall be treated
as though it was a separate Participating Employer:



            JBL Professional Manufacturing

            Harman Multimedia

            Harman/Becker Northridge

            Harman/Becker Juarez 

            JBL Professional


            IN WITNESS WHEREOF, the Employer has executed this Amendment on the
12th day of September, 2003.



                                                                        HARMAN
INTERNATIONAL INDUSTRIES,

                                                                       
INCORPORATED



                                                                        By: /s/
Frank Meredith                         

                                                                             
Name:  Frank Meredith

                                                                             
Title:    Chief Financial Officer